Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stem portion is attached to the glass portion from its bottom".  It is unclear which elements bottom (the stem portion of the glass portion) is being referred to by “its bottom”.  For the purposes of examination, the limitation will be interpreted as “the stem portion is attached to the glass portion at a bottom of the glass portion”.
Regarding claims 3 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,398,050 (Allora hereinafter).
In re claim 1, with reference to Figs. 1-4, Allora discloses: A modular glass, comprising: a glass portion, a stem, a cork (16), and a lid (14), wherein the stem portion is attached to the glass portion from its bottom (See Fig. 1), the cork is removably or fixedly attached to a lower portion of the stem (see Figs. 1 and 2), the cork is removably attached to a hollow circular portion of the lid (See Figs. 2-4), and the lid is usable as a cap as well as a stand for the glass (see cap in solid lines and stand in dotted lines of Fig. 2).

[AltContent: arrow][AltContent: textbox (Hole)][AltContent: textbox (Stem)][AltContent: arrow][AltContent: textbox (Glass Portion)][AltContent: arrow]
    PNG
    media_image1.png
    824
    523
    media_image1.png
    Greyscale

In re claim 3, with reference to the Figs. noted above, Allora discloses the claimed invention including wherein at least the glass portion and stem are made up of a transparent material such as a glass or plastic (column 9, lines 25-32).
In re claim 4, with reference to the Figs. noted above, Allora discloses the claimed invention including wherein the glass is designed to include a hole or opening between the glass portion and the stem such that a poured beverage is passable from an interior of the glass portion to an interior of the stem through the hole (See Fig. 2 above).
In re claim 6, with reference to the Figs. noted above, Allora discloses the claimed invention including wherein the cork is a detachable component, made up of a plastic material (as part of the container which can be made of plastic as in the citation provided in re claim 3 above), having a top portion (32) and a bottom portion (40) such that the top portion fits into the stem and bottom portion fits into the lid (See Fig. 2).
In re claim 9, with reference to the Figs. noted above, Allora discloses the claimed invention including wherein the cork is a press and fit type of cork that is inserted into the stem and pressed to fit therein (note that the cork 16 is pressed toward the threaded stem in order to thread the cork to the stem).
In re claim 10, with reference to the Figs. noted above, Allora discloses the claimed invention including wherein the lid is provided with an extended portion (ovalized portion of 46, see Figs. 3 and 4) that is used by a user to operate the lid during configuring the glass.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2014/0291335 (Lee hereinafter).
In re claim 5, with reference to Figs. 1-3, Lee discloses: A modular glass, comprising: a glass portion (10), a stem (bottom portion of 10 wherein aperture 11 is located), a cork (22), and a lid (20), wherein the stem portion is attached to the glass portion from its bottom, the cork is removably or fixedly attached to a lower portion of the stem (see Figs. 1 and 2), the cork is removably attached to a hollow circular portion of the lid (since the magnet is not integrated as a portion of the lid, the magnet would be considered removable from the lid via force), and the lid is usable as a cap as well as a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allora as applied to claim 1 above, and further in view of US Patent No. 6,164,473 (Waldrip hereinafter).
In re claim 2, Allora discloses the claimed invention except a seal for covering a top of the glass and is used to maintain freshness of a sealed beverage in the glass.
However, Waldrip discloses a seal (28) which is to seal between a lid (16) and a glass portion (12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a seal as taught by Waldrip between the lid and glass of Allora for the predictable purposes of serving to better seal the glass during transport as is common in the art.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allora as applied to claim 6 above, and further in view of US PG Pub No. 2011/0031208 (Golden hereinafter).
In re claim 7, Allora discloses the claimed invention including wherein the cork has a vertical pipe embedded therein in its center (at 32), but not wherein the cork includes a hollow circular disc.
However, Golden discloses a hollow cork (302, with hollow region 312, see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the cork of Allora with a hollow portion as taught by Golden for the purposes of housing novelty materials therein (Golden, paragraphs 0028-29)

In re claim 8, Allora in view of Golden discloses the claimed invention including wherein the cork further includes a cork locking component (32), wherein the cork locking component locks with a stem locking component of the stem when the stem or .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allora as applied to claim 11 above, and further in view of US Patent No. 5,555,746 (Thompson hereinafter).
In re claims 11 and 12, Allora discloses the claimed invention except a covering for covering the glass to obtain a packaged glass, the covering includes a zipper mechanism that can be pulled down by a user to open the packaged glass.
However, with reference to Fig. 4, Thompson discloses a covering (400) for covering a glass to obtain a packaged glass (i.e. wine bottle, column 2, line 31), the covering includes a zipper mechanism (492) that can be pulled down by a user to open the packaged glass (column 4, lines 34-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a covering with a zipper to form a packaged glass as taught by Thompson to the container of Allora for the purposes of protecting and sealing the container prior to opening by a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733